DETAILED ACTION
This Office Action is in response to a communication made on January 05, 2021. 
Claims 1, 3-4 and 10-17 are pending in the application.
Claims 1, 10 and 12-13  have been amended by the Applicant
Claims 2 and 5-9 have been cancelled by the Applicant
New claims 15-17 have been added by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed January 05, 2021, have been fully considered.
The Applicant argues on page 6 that “A search of the references found no mention of using still image compression. Chen discloses using MPEG and H.264, which are both video compression”. The examiner respectfully disagrees. Chen in ¶ [0002] shows both image and video data (e.g., for 3D graphics) is rendered into a suitable format for display. 
The Applicant argues on page 6 that “”the references do not disclose when a change rate of the VM screen is greater than a predetermined integer value (N):” and “when the change rate per second of the VM screen is less than the predetermined integer value (N):” The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

Claims 1, 3-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Dror et al (US Patent Application Pub. No. 2011/0102443 A1) hereinafter Dror, and in view of Furumoto et al (US Patent Application Pub. No. 2019/0332256 A1) hereinafter Furumoto, and in further view of Kumar et al (US Patent Application Pub. No. 2011/0141123 A1) hereinafter Kumar.
Regarding claims 1 and 15, Chen teaches:
A method of transmitting a screen of a virtual machine(VM) using a hardware-based Graphics Processing Unit (GPU), the method comprising: checking whether a client is connected or not and whether or not the connected client makes a request for VM screen transmission; (see Fig. 1 and ¶ [0002], Chen shows a graphics processing system which is implemented on a virtual machine/VM using a graphics processing unit (GPU), which renders image/video data in a suitable format for display on a remote user or client device for programs such Computer-Aided Design or gaming (transmitting a screen of a virtual machine (VM), Fig. 2A step 206 and ¶ [0029],[0030] shows after a VDI connection is established successfully, e.g., via the cloud between the client and the host or gateway (checking whether a client is connected or not), the system/render machine detects the connection or request from the client to render graphics data (connected client makes a request for VM screen transmission)
transmitting the captured screen using video compression and encoding, and (see Fig. 2B and ¶ [0030], Chen shows the render server receives the command to render graphics data, captures the remote desktop screen or image and compresses the screen image and sends the screen image stream to the gateway which sends the compressed rendered graphics for display to the client, ¶ [0002] shows video data (e.g., for 3D graphics) is rendered into a suitable format for display (transmitting the captured screen using video compression and encoding
transmitting the captured screen using still image compression (see Fig. 1 item 123 and ¶ [0002],[0030], Chen shows the image and/or video data (e.g., for 3D graphics) can be rendered into a suitable format for display, the render server captures the remote desktop image and compresses the screen image and sends the compressed screen image for display (using still image compression) 
Chen does not explicitly show:
checking whether or not the VM screen is changed when the connected client makes the request for the VM screen transmission; 
when a change rate of the VM screen is greater than a predetermined integer value (N):
performing screen capture every a predetermined screen capture time (T) when the VM screen is changed 
and when the change rate of the VM screen is less than the predetermined integer value (N): performing screen capture in response to the VM screen changing,
Dror shows:
checking whether or not the VM screen is changed when the connected client makes the request for the VM screen transmission (see Fig.2 and ¶ [0006], Dror shows a system having a virtualized GPU to provide 3D graphics capability for virtual machines spawned by a hypervisor or virtual machine monitor, where the physical GPUs on the parent partition may thus be shared by the different virtual machines to perform rendering operations, ¶ [0085] shows on request by a graphics sub-system running on the child virtual machine (client makes the request), the render/ capture/ compress subsystem may return compressed screen updates as appropriate, which may be based on the changed rectangle size and the content (checking whether or not the VM screen is changed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Dror such that the system/render machine detects the connection or request from the client to 
Furumoto shows:
when a change rate of the VM screen is greater than a predetermined integer value (N): and when the change rate of the VM screen is less than the predetermined integer value (N):performing screen capture in response to the VM screen changing, and (see Fig.2 and ¶ [0002],[0003], Furumoto shows a screen transmission system that includes a device that individually transmits, to a client apparatus, a display data which correspond to an execution result of processing requested by the client apparatus, ¶ [0004] shows the device calculates a rate of change by using a difference between display data and previous display data, and when the rate of change is smaller than a threshold (change rate of the VM screen is less than the predetermined integer value), transmits a difference in the display data to a client (performing screen capture in response to the VM screen changing) by using a first communication method, and when the rate of change is larger than or equal to the threshold (change rate of the VM screen is greater than a predetermined integer value), transmits the difference in the display data to the client apparatus using a second communication method, and reduce the amount of data to be transferred)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Furumoto such that the render machine calculates a rate of change by using a difference between display data and previous display data and when the rate of change is larger than a threshold, returns compressed display data using a first compression method and when the rate of change is smaller than a threshold, returns compressed display data using a second compression method. Doing so would reduce the amount of data to be 
Kumar shows:
performing screen capture every a predetermined screen capture time (T) when the VM screen is changed (see Fig.1 and ¶ [0001], Kumar shows a Remote computing system to enable users to remotely access hosted resources, where servers on the remote computing systems can execute programs and transmit signals indicative of a user interface to clients over a network, ¶ [0004] shows a screen image may be divided into rectangles, and a capture component may track and capture changed rectangles (the VM screen is changed) upon receiving an indication, where the capture rate may depend on screen size and may be increased or decreased to match an available bandwidth, Fig. 8 and ¶ [0074],[0087] shows example scenario describing frame capture events when frame data may be captured, at time t0, a first capture may be taken, at t t1 (predetermined screen capture time (T)), a second capture may be taken only the changes need be captured and compressed (when the VM screen is changed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Kumar such that the system/render machine captures changed rectangles and content at predetermined time interval and capture rate, where the capture rate may depend on screen size and may be increased or decreased to match an available bandwidth and returns compressed screen updates based on the changed rectangle size and the content. Doing so would accomplish GPU virtualization efficiently and with optimum use of the bandwidth, since the system render/capture/compress subsystem returns compressed screen updates periodically, based on the change rate.

Regarding claims 3 and 16, Chen modified by Dror, Furumoto and Kumar teaches the method and system of claims 1 and 15
Chen does not explicitly show:
The method of claim 1, wherein the transmitting of the captured screen using video compression and encoding is provided such that, when the number of frames that is not yet transmitted and stored in a buffer storing video compression frames is equal to or greater than a predetermined specific integer value (B), the predetermined screen capture time (T) is increased by M times, and when there is no frames stored in the buffer and the predetermined screen capture time (T) is larger than a predetermined reference value (TO), the screen capture time (T) is reduced by a predetermined unit
Kumar shows: 
The method of claim 1, wherein the transmitting of the captured screen using video compression and encoding is provided such that, when the number of frames that is not yet transmitted and stored in a buffer storing video compression frames is equal to or greater than a predetermined specific integer value (B), the predetermined screen capture time (T) is increased by M times, and when there is no frames stored in the buffer and the predetermined screen capture time (T) is larger than a predetermined reference value (TO), the screen capture time (T) is reduced by a predetermined unit (see Fig. 6 item 528, Fig.  7 item 700 and ¶ [0053[,[0068], Kumar shows various functions associated with the rendering, which includes capturing the data at a change rate and buffering of client frames and the information generated per buffer is sent to the GPU scheduler which is used to synchronize rendering of the various buffers and GPU scheduler determines to render the contents of the buffer based on the instructions and the content of the buffer are sent to client via network interface card, ¶ [0069] and claims 11-14 shows the capture rate of the graphics source data may be adjusted in response to current system and network limitations, for example, during the course of a remote desktop application, encoded data queued for transmission may be delayed due to network congestion (frames that is not yet transmitted and stored in a buffer storing video compression frames), the continued queuing and delay of the transmissions may result in data being lost when the transmit buffers become full and new data is not stored, and when the capture predetermined specific integer value (B)), then setting the predetermined capture rate at approximately 30 frames per second and when the screen area represented by said changed data tiles is between 10% and 25% (greater than a predetermined specific integer value), then setting the predetermined capture rate in the range of 12 to 30 frames per second, ¶ [0087] shows the snapshot interval may be adjusted wherein the frame update push rate and dynamically adjusted based on the pull rate by the graphics source, and may be further modified based on a policy, for example, if only a small number of the tiles are changed, then the capture rate can be increased, decreased, or remain unchanged depending on the objectives and needs of the system (the predetermined screen capture time (T) is increased by M times… reduced by a predetermined unit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Kumar such that the system/render machine captures changed rectangles and content at predetermined time interval and capture rate, and determines if only a small number of the tiles are changed, then the capture rate remain unchanged. Doing so would reduce data loss when the transmit buffers become full due to network congestion, since the system render/capture/compress subsystem would automatically adjust the capture rate.

Regarding claims 4 and 17, Chen modified by Dror, Furumoto and Kumar teaches the method and system of claims 1 and 15
Chen does not explicitly show:
The method of claim 1, wherein the checking of whether or not the screen is changed is performed after the predetermined capture time (T) or more elapses from a time when a previous screen is captured
Kumar shows: 
The method of claim 1, wherein the checking of whether or not the screen is changed is performed after the predetermined capture time (T) or more elapses from a time when a previous screen is captured  (see Fig. 8 and ¶ [0074],[0087], Kumar shows example scenario describing frame capture events when frame data may be captured, at time t0, a first capture may be taken, at t t1, a second capture may be taken only the changes need be captured and compressed (time (T) or more elapses from a time when a previous screen is captured)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Kumar such that the system/render machine captures changed rectangles and content at predetermined time interval and capture rate. Doing so would accomplish GPU virtualization efficiently with optimum use of the bandwidth, since the capture may be taken only the changes need be captured and compressed.


Claims 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in views of Furumoto and Kumar, and in further view of Chakraborty et al (US Patent Application Pub. No. 2013/0093776 A1) hereinafter Chakraborty.
Regarding claim 10, Chen teaches:
A method of transmitting a screen of a virtual machine (VM) using a hardware-based Graphics Processing Unit (GPU), the method comprising: checking whether a client is connected or not and whether or not the connected client makes a request for VM screen transmission,(see Fig. 1 and ¶ [0002], Chen shows a graphics processing system which is implemented on a virtual machine/VM using a graphics processing unit/GPU (using a hardware- based GPU), which renders image/video data in a suitable format for display on a remote user or client device for programs such Computer-Aided Design or gaming (transmitting a screen of a virtual machine (VM), Fig. 2A step 206 and ¶ [0029],[0030] shows after a VDI connection is established successfully, e.g., via the cloud between the client and the host or gateway (checking whether a client is connected or not), the system/render machine detects the connected client makes a request for VM screen transmission)
when the connected client makes the request for the VM screen transmission, selecting any one of an optimal encoding mode (first mode), a host IP mode (second mode), and a mixed transmission mode (third mode) as a VM screen transmission mode (see Fig. 2B and ¶ [0030], Chen shows the render server receives the command to render graphics data (the connected client makes the request) captures the remote desktop screen or image and compresses the screen, Fig.1 item 123 and ¶ [0024] shows the image compression block receives the rendered graphics from the GPU and implements standard compression format with or without additional compression (selecting any one of) to meet the data rate or bandwidth requirement and hence high quality user experience in terms of speed (an optimal encoding mode (first mode), and forwards the compressed data to the gateway which sends the compressed rendered graphics for display to the client (a VM screen transmission).
Chen does not explicitly show:
when an amount of data transmission is smaller than a reference value, selecting
when the amount of data transmission is greater than the reference value, selecting a mixed transmission mode (third mode) as the VM screen transmission mode, the third mode using both the dynamic frame transmission rate and network forwarding via the virtualized NIC
Furumoto shows:
when an amount of data transmission is smaller than a reference value, selecting… when the amount of data transmission is greater than the reference value, selecting (see Fig.2 and ¶ [0002],[0003], Furumoto shows a screen transmission system that includes a device that individually transmits, to a client apparatus, a display data which correspond to an execution result of processing requested by the client apparatus, ¶ [0004] shows the device calculates a rate of change by using a difference between display data and previous display data, and when the rate of smaller than a reference value), transmits a difference in the display data to a client by using a first communication method, and when the rate of change is larger than or equal to the threshold (greater than the reference value), transmits the difference in the display data to the client apparatus using a second communication method, to reduce the amount of data to be transferred)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Furumoto such that the render machine calculates an amount of data by using a difference between display data and previous display data and when the amount of data is smaller than a threshold value, selecting a first VM screen transmission mode, and when the amount of data is greater than a threshold value, selecting a different VM screen transmission mode. Doing so would provide optimum use of the bandwidth, since the render/capture/compress subsystem would render compressed screen updates based on the amount of data.
Kumar shows:
a mixed transmission mode (third mode) as the VM screen transmission mode, the third mode using both the dynamic frame transmission rate and (see Fig.1 and ¶ [0001], Kumar shows a Remote computing system to enable users to remotely access hosted resources, where servers on the remote computing systems can execute programs and transmit signals indicative of a user interface to clients over a network, ¶ [0004] shows a screen image may be divided into rectangles, and a capture component may track and capture changed rectangles receiving an indication, where the capture rate may depend on screen size and may be increased or decreased to match an available bandwidth (dynamic frame transmission rate), Fig. 8 and ¶ [0074],[0087] shows example scenario describing frame capture events when frame data may be captured, at time t0, a first capture may be taken, at t t1, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Furumoto to incorporate the teaching of Kumar such that the system/render machine captures changed rectangles and content at predetermined time interval and capture rate, where the capture rate may depend on screen size and may be increased or decreased to match an available bandwidth and returns compressed screen updates based on the changed rectangle size and the content. Doing so would accomplish GPU virtualization efficiently and with optimum use of the bandwidth, since the system render/capture/compress subsystem returns compressed screen updates periodically, based on the change rate.
Chakraborty shows:
network forwarding via the virtualized NIC (see Fig.1 item 114 and ¶ [0002],[0004], Chakraborty shows a system having servers which incorporate graphics virtualization platforms that shift graphics processing intelligence to hosted virtual desktop infrastructures/VDI, harnessing the graphics processing power of shared GPUs, where data such as user input data or graphics data to be transmitted from the client to the virtual machine is initially transmitted to a network interface card (NIC) on the host and then re-routed to the virtual machine, Fig. 10 and ¶ [0087] shows the virtual environment where graphics requests from a remote client computer are transmitted over a physical NIC of a remote server computer, through a virtual NIC of a guest partition to an application then processed and routed to a host partition for rendering, capturing, and compressing and routed to vGPU and transmitted to the client using the virtual NIC (network forwarding via the virtualized NIC)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Furumoto to incorporate the teaching of Chakraborty such that the system includes guest partitions having virtual NICs and a transport protocol stack instances for each session where each protocol 

Regarding claim 12, Chen modified by Furumoto, Kumar and Chakraborty teaches claim 10
Chen does not explicitly show:
The method of claim 10, wherein the second mode is provided by setting network forwarding between the virtualized NIC in the virtual machine and a host NIC of a device in which the virtual machine is installed, and transmitting the VM screen according to the set network forwarding when the connected client makes the request for VM screen transmission
Chakraborty shows:
The method of claim 10, wherein the second mode is provided by setting network forwarding between the virtualized NIC in the virtual machine and a host NIC of a device in which the virtual machine is installed, and transmitting the VM screen according to the set network forwarding when the connected client makes the request for VM screen transmission (see Fig.1 item 114 and ¶ [0002],[0004], Chakraborty shows a system having servers which incorporate graphics virtualization platforms that shift graphics processing intelligence to hosted virtual desktop infrastructures/ VDI, harnessing the graphics processing power of shared GPUs, where data such as user input data or graphics data to be transmitted from the client to the virtual machine is initially transmitted to a network interface card (NIC) on the host and then re-routed to the virtual machine, Fig. 10 and ¶ [0087] shows the virtual environment where graphics requests from a remote client computer are transmitted over a physical NIC of a remote server computer, through a virtual NIC of a guest partition to an application then processed and routed to a host partition for rendering, capturing, and compressing and routed to vGPU and transmitted to the client using the virtual transmitting the VM screen according to the set network forwarding when the connected client makes the request), Fig.6 and ¶ [0058] shows a transport logic which includes a network adaptor, firmware, and software that can be configured to receive connection messages and forward them to the engine, the transport logic includes protocol stack instances for each session and each protocol stack instance can be configured to route user interface output to a client and route user input received from the client to the associated session ((setting network forwarding between a virtualized network interface card))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Chakraborty such that the system includes guest partitions having virtual NICs and a transport protocol stack instances for each session where each protocol stack instance is configured to route user interface output to a client and route user input received from the client to the associated session. Doing so would enhance client experience harnessing the graphics processing power of shared GPUs since the system would utilize VDI architecture include a host partition and a number of guest partitions or virtual machines and instances of virtual GPUs and virtual NICs.

Regarding claim 14, Chen modified by Furumoto, Kumar and Chakraborty teaches claim 10
Chen does not explicitly show:
The method of claim 10, wherein the selecting of the VM screen transmission mode is performed by determining the VM screen transmission mode according to an amount of data to be transmitted;
Kumar shows:
The method of claim 10, wherein the selecting of the VM screen transmission mode is performed by determining the VM screen transmission mode according to an amount of data to be transmitted (see Fig.1 and ¶ [0001], Kumar shows a Remote computing system to enable users to remotely access hosted resources, where servers on the remote computing systems can execute programs and transmit amount of data to be transmitted), then setting the predetermined capture rate at approximately 30 frames per second and when the screen area represented by said changed data tiles is between 10% and 25%, then setting the predetermined capture rate in the range of 12 to 30 frames per second (determining the VM screen transmission mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Kumar such that the system/render machine captures changed rectangles and content at predetermined time interval and capture rate, where the capture rate may depend on screen size and may be increased or decreased to match an available bandwidth and returns compressed screen updates based on the changed rectangle size and the content. Doing so would accomplish GPU virtualization efficiently and with optimum use of the bandwidth, since the system render/capture/compress subsystem returns compressed screen updates periodically, based on the change rate

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in views of Furumoto, Kumar and Chakraborty, and in further view of Dror.
Regarding claim 11, Chen modified by Furumoto, Kumar and Chakraborty teaches claim 10
Chen shows:
The method of claim 10, wherein the first mode is provided by, when the connected client makes the request for the VM screen transmission, (see Fig. 2A step 206 and ¶ [0029],[0030], Chen shows after a VDI connection is established successfully, e.g., via the cloud between the client and the host or gateway (the connected client), the system/render machine detects the connection or request from the client to render graphics data (request for the VM screen transmission)
captured screen is transmitted using video compression and encoding (see Fig. 2B and ¶ [0030], Chen shows the render server receives the command to render graphics data. captures the remote desktop screen or image and compresses the screen image and sends the screen image stream to the gateway which sends the compressed rendered graphics for display to the client (captured screen is transmitted using video compression and encoding)
Chen does not explicitly show:
repeating procedures of checking whether the screen is changed, performing screen capture every a predetermined screen capture time (T) when the screen is changed, and waiting until the screen is changed when there is no screen change, so that the only captured screen is transmitted
Dror shows:
repeating procedures of checking whether the screen is changed (see Fig.2 and ¶ [0006], Dror shows a system having a virtualized GPU to provide 3D graphics capability for virtual machines spawned by a hypervisor or virtual machine monitor, where the physical GPUs on the parent partition may thus be shared by the different virtual machines to perform rendering operations, ¶ [0085] shows on request by a graphics sub-system running on the child virtual machine, the render/ capture/ compress subsystem may return compressed screen updates as appropriate, which may be based on the changed rectangle size and the content (checking whether the screen is changed)

Kumar shows:
performing screen capture every a predetermined screen capture time (T) when the screen is changed, and waiting until the screen is changed when there is no screen change, so that the only captured screen is transmitted (see Fig.1 and ¶ [0001], Kumar shows a Remote computing system to enable users to remotely access hosted resources, where servers on the remote computing systems can execute programs and transmit signals indicative of a user interface to clients over a network, ¶ [0004] shows a screen image may be divided into rectangles, and a capture component may track and capture changed rectangles (the screen is changed) upon receiving an indication, where the capture rate may depend on screen size and may be increased or decreased to match an available bandwidth, Fig. 8 and ¶ [0074],[0087] shows example scenario describing frame capture events when frame data may be captured, at time t0, a first capture may be taken, at t t1, a second capture may be taken only the changes need be captured and compress(waiting until the screen is changed when there is no screen change) ed , and the snapshot interval (predetermined screen capture time) may be adjusted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Kumar such that the system/render machine captures changed rectangles and content at predetermined time interval and capture rate, where the capture rate may depend on 


Regarding claim 13, Chen modified by Furumoto, Kumar and Chakraborty teaches claim 10
Chen does not explicitly show:
The method of claim 10, wherein the third mode is provided by setting network forwarding between the virtualized NIC in the virtual machine and a host NIC of a device in which the virtual machine is installed, repeating procedures of checking whether the screen is changed or not, performing screen capture every a predetermined screen capture time (T) when the screen is changed, and waiting until the screen is changed when there is no screen change when the connected client makes the request for the VM screen transmission, and performing video compression and encoding on the captured screen and transmitting the screen of the compressed and encoded video according to the set network forwarding
Chakraborty shows:
The method of claim 10, wherein the third mode is provided by setting network forwarding between the virtualized NIC in the virtual machine and a host NIC of a device in which the virtual machine is installed (see Fig.1 item 114 and ¶ [0002],[0004], Chakraborty shows the data such as user input data or graphics data to be transmitted from the client to the virtual machine is initially transmitted to a network interface card (NIC) on the host and then re-routed to the virtual machine, Fig. 10 and ¶ [0087] shows the virtual environment where graphics requests from a remote client computer are transmitted over a physical NIC of a remote server computer, through a virtual NIC of a guest partition to an application then processed and routed to a host partition for rendering, capturing, and compressing and routed to a virtualized network interface card (NIC) in the virtual machine), Fig.1 item 51 and ¶ [0033] shows a LAN networking environment, the computer can be connected to the LAN  through a network interface controller/NIC (host network interface card (NIC) of a device) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Chakraborty such that the system includes guest partitions having virtual NICs and a transport protocol stack instances for each session where each protocol stack instance is configured to route user interface output to a client and route user input received from the client to the associated session. Doing so would enhance client experience harnessing the graphics processing power of shared GPUs since the system would utilize VDI architecture include a host partition and a number of guest partitions or virtual machines and instances of virtual GPUs and virtual NICs
Dror shows:
repeating procedures of checking whether the screen is changed or not, (see Fig.2 and ¶ [0006], Dror shows a system having a virtualized GPU to provide 3D graphics capability for virtual machines spawned by a hypervisor or virtual machine monitor, where the physical GPUs on the parent partition may thus be shared by the different virtual machines to perform rendering operations, ¶ [0085] shows on request by a graphics sub-system running on the child virtual machine, the render/ capture/ compress subsystem may return compressed screen updates as appropriate, which may be based on the changed rectangle size and the content (checking whether the screen is changed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Dror such that the system/render machine detects the connection or request from the client to render graphics data and render/capture/compress subsystem returns compressed screen updates based on the changed rectangle size and the content. Doing so would 
Kumar shows:
performing screen capture every a predetermined screen capture time (T) when the screen is changed, and waiting until the screen is changed when there is no screen change when the connected client makes the request for the VM screen transmission, and performing video compression and encoding on the captured screen and transmitting the screen of the compressed and encoded video according to the set network forwarding (see Fig.1 and ¶ [0001], Kumar shows a Remote computing system to enable users to remotely access hosted resources, where servers on the remote computing systems can execute programs and transmit signals indicative of a user interface to clients over a network, ¶ [0004] shows a screen image may be divided into rectangles, and a capture component may track and capture changed rectangles (the screen is changed) upon receiving an indication, where the capture rate may depend on screen size and may be increased or decreased to match an available bandwidth, Fig. 8 and ¶ [0074],[0087] shows example scenario describing frame capture events when frame data may be captured, at time t0, a first capture may be taken, at t t1, a second capture may be taken only the changes need be captured and compress(waiting until the screen is changed when there is no screen change) ed , and the snapshot interval (predetermined screen capture time) may be adjusted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Kumar such that the system/render machine captures changed rectangles and content at predetermined time interval and capture rate, where the capture rate may depend on screen size and may be increased or decreased to match an available bandwidth and returns compressed screen updates based on the changed rectangle size and the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458